Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-21-00180-CR

                                    IN RE Martin BALLEZA, Relator

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza Rodriguez, Justice

Delivered and Filed: June 9, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. We may issue such writs when “agreeable

to the principles of law regulating those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a

relator has the burden to file a petition and record showing the trial court abused its discretion and

that no adequate appellate remedy exists. See State ex rel. Young v. Sixth Judicial Dist. Ct. of

Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007). Having reviewed the

petition, we conclude relator has not satisfied this burden. Accordingly, we deny the petition. See

TEX. R. APP. P. 52.8(a); id. R. 52.7(a) (requiring relator to file a certified or sworn copy of every

document material to relator’s claim for relief that was filed in the underlying proceeding).

                                                          PER CURIAM

Do Not Publish

This proceeding arises out of Cause No. 2017CR12645, styled State v. Balleza, pending in the 399th Judicial District
1

Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.